Exhibit Consolidated Income (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars except per share amounts) 2009 2008 2009 2008 Revenues 2,127 2,017 4,507 4,150 Operating and Other Expenses/(Income) Plant operating costs and other 828 733 1,665 1,431 Commodity purchases resold 299 333 729 729 Other income (10 ) (9 ) (15 ) (37 ) Calpine bankruptcy settlements - - - (279 ) Writedown of Broadwater LNG project costs - - - 41 1,117 1,057 2,379 1,885 1,010 960 2,128 2,265 Depreciation and amortization 345 315 691 625 665 645 1,437 1,640 Financial Charges/(Income) Interest expense 259 186 554 404 Financial charges of joint ventures 16 17 30 33 Interest income and other (34 ) (25 ) (56 ) (36 ) 241 178 528 401 Income before Income Taxes and Non-Controlling Interests 424 467 909 1,239 Income Taxes Current 35 105 89 352 Future 62 21 124 26 97 126 213 378 Non-Controlling Interests Preferred share dividends of subsidiary 5 5 11 11 Non-controlling interest in PipeLines LP 8 13 32 34 Non-controlling interest in Portland - (1 ) 5 43 13 17 48 88 Net Income 314 324 648 773 Net Income Per Share - Basic and Diluted $ 0.50 $ 0.58 $ 1.04 $ 1.40 Average Shares Outstanding – Basic (millions) 624 561 621 551 Average Shares Outstanding – Diluted (millions) 625 563 622 553 See accompanying notes to the consolidated financial statements. TRANSCANADA [34 SECOND QUARTER REPORT 2009 Consolidated Cash Flows Three months ended June 30 Six months ended June 30 (unaudited)(millions of dollars) 2009 2008 2009 2008 Cash Generated From Operations Net income 314 324 648 773 Depreciation and amortization 345 315 691 625 Future income taxes 62 21 124 26 Non-controlling interests 13 17 48 88 Employee future benefits funding (in excess of)/lower than expense (23 ) (7 ) (57 ) 13 Writedown of Broadwater LNG project costs - - - 41 Other (19 ) 6 4 32 692 676 1,458 1,598 Decrease/(increase) in operating working capital 315 (104 ) 393 (98 ) Net cash provided by operations 1,007 572 1,851 1,500 Investing Activities Capital expenditures (1,263 ) (633 ) (2,386 ) (1,093 ) Acquisitions, net of cash acquired (115 ) (2 ) (249 ) (4 ) Deferred amounts and other (168 ) (13 ) (339 ) 99 Net cash used in investing activities (1,546 ) (648 ) (2,974 ) (998 ) Financing Activities Dividends on common shares (193 ) (137 ) (349 ) (267 ) Distributions paid to non-controlling interests (24 ) (65 ) (51 ) (86 ) Notes payable issued/(repaid), net 233 754 (684 ) 724 Long-term debt issued, net of issue costs - - 3,060 112 Reduction of long-term debt (18 ) (379 ) (500 ) (773 ) Long-term debt of joint ventures issued 92 17 108 34 Reduction of long-term debt of joint ventures (33 ) (28 ) (56 ) (57 ) Common shares issued, net of issue costs 1,792 1,237 1,803 1,246 Net cash provided by financing activities 1,849 1,399 3,331 933 Effect of Foreign Exchange Rate Changes on Cash and Cash Equivalents (60 ) (3 ) (34 ) 20 Increase in Cash and Cash Equivalents 1,250 1,320 2,174 1,455 Cash and Cash Equivalents Beginning of period 2,232 639 1,308 504 Cash and Cash Equivalents End of period 3,482 1,959 3,482 1,959 Supplementary Cash Flow Information Income taxes paid 56 312 113 479 Interest paid 274 277 537 481 See accompanying notes to the consolidated financial statements. TRANSCANADA [35 SECOND QUARTER REPORT 2009 Consolidated Balance Sheet June 30, December 31, (unaudited)(millions of dollars) 2009 2008 ASSETS Current Assets Cash and cash equivalents 3,482 1,308 Accounts receivable 889 1,280 Inventories 488 489 Other 858 523 5,717 3,600 Plant, Property and Equipment 30,587 29,189 Goodwill 4,169 4,397 Regulatory Assets 1,594 201 Other Assets 2,206 2,027 44,273 39,414 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Notes payable 1,041 1,702 Accounts payable 2,298 1,876 Accrued interest 415 359 Current portion of long-term debt 570 786 Current portion of long-term debt of joint ventures 303 207 4,627 4,930 Regulatory Liabilities 490 551 Deferred Amounts 860 1,168 Future Income Taxes 2,682 1,223 Long-Term Debt 17,545 15,368 Long-Term Debt of Joint Ventures 796 869 Junior Subordinated Notes 1,151 1,213 28,151 25,322 Non-Controlling Interests Non-controlling interest in PipeLines LP 679 721 Preferred shares of subsidiary 389 389 Non-controlling interest in Portland 85 84 1,153 1,194 Shareholders’ Equity 14,969 12,898 44,273 39,414 See accompanying notes to the consolidated financial statements. TRANSCANADA [36 SECOND QUARTER REPORT 2009 Consolidated Comprehensive Income Three months ended June 30 Six months ended June 30 (unaudited)(millions of dollars) 2009 2008 2009 2008 Net Income 314 324 648 773 Other Comprehensive Income/(Loss), Net of Income Taxes Change in foreign currency translation gains and losses on investments in foreign operations(1) (113 ) (14 ) (151 ) 39 Change in gains and losses on hedges of investments in foreign operations(2) 96 17 96 (24 ) Change in gains and losses on derivative instruments designated as cash flow hedges(3) 37 29 64 33 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedgespertaining to prior periods(4) (9 ) 1 (5 ) (18 ) Other Comprehensive Income/(Loss) 11 33 4 30 Comprehensive Income 325 357 652 803 (1) Net of income tax expense of $6 million and nil for the three and six months ended June 30, 2009, respectively (2008 - $5 million expense and $20 million recovery, respectively). (2) Net of income tax expense of $48 million and $52 million for the three and six months ended June 30, 2009, respectively (2008 - $8 million expense and $14 million recovery, respectively). (3) Net of income tax expense of $19 million and $16 million for the three and six months ended June 30, 2009, respectively (2008 – expense of $37 million and $49 million, respectively). (4) Net of income tax recovery of $1 million and nil for the three and six months ended June 30, 2009, respectively (2008 – recovery of $2 million and $11 million, respectively). See accompanying notes to the consolidated financial statements. TRANSCANADA [37 SECOND QUARTER REPORT 2009 Consolidated Accumulated Other Comprehensive Income Currency Cash Flow Translation Hedges and (unaudited)(millions of dollars) Adjustments Other Total Balance at December 31, 2008 (379 ) (93 ) (472 ) Change in foreign currency translation gains and losses on investments in foreign operations(1) (151 ) - (151 ) Change in gains and losses on hedges of investments in foreign operations(2) 96 - 96 Changes in gains and losses on derivative instruments designated as cash flow hedges(3) - 64 64 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4)(5) - (5 ) (5 ) Balance at June 30, 2009 (434 ) (34 ) (468 ) Balance at December 31, 2007 (361 ) (12 ) (373 ) Change in foreign currency translation gains and losses on investments in foreign operations(1) 39 - 39 Change in gains and losses on hedges of investments in foreign operations(2) (24 ) - (24 ) Changes in gains and losses on derivative instruments designated as cash flow hedges(3) - 33 33 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4) - (18 ) (18 ) Balance at June 30, 2008 (346 ) 3 (343 ) (1) Net of income tax of nil for the six months ended June 30, 2009 (2008 - $20 million recovery). (2) Net of income tax expense of $52 million for the six months ended June 30, 2009 (2008 - $14 million recovery). (3) Net of income tax expense of $16 million for the six months ended June 30, 2009 (2008 - $49 million expense). (4) Net of income tax of nil for the six months ended June 30, 2009 (2008 - $11 million recovery). (5) The amount of gains related to cash flow hedges reported in accumulated other comprehensive income that is expected to be reclassified to net income in the next 12 months is estimated to be $4 million ($10 million, net of tax). These estimates assume constant commodity prices, interest rates and foreign exchange rates over time, however, the amounts reclassified will vary based on the actual value of these factors at the date of settlement. See accompanying notes to the consolidated financial statements. TRANSCANADA [38 SECOND QUARTER REPORT 2009 Consolidated Shareholders’ Equity Six months ended June 30 (unaudited)(millions of dollars) 2009 2008 Common Shares Balance at beginning of period 9,264 6,662 Shares issued under dividend reinvestment plan 109 112 Proceeds from shares issued on exercise of stock options 11 11 Proceeds from shares issued under public offering, net of issue costs 1,792 1,235 Balance at end of period 11,176 8,020 Contributed Surplus Balance at beginning of period 279 276 Issuance of stock options 1 2 Balance at end of period 280 278 Retained Earnings Balance at beginning of period 3,827 3,220 Net income 648 773 Common share dividends (494 ) (403 ) Balance at end of period 3,981 3,590 Accumulated Other Comprehensive Income Balance at beginning of period (472 ) (373 ) Other comprehensive income 4 30 Balance at end of period (468 ) (343 ) 3,513 3,247 Total Shareholders’ Equity 14,969 11,545 See accompanying notes to the consolidated financial statements. TRANSCANADA [39 SECOND QUARTER REPORT 2009 Notes to Consolidated Financial Statements (Unaudited) 1. Significant Accounting Policies The consolidated financial statements of TransCanada Corporation (TransCanada or the Company) have been prepared in accordance with Canadian generally accepted accounting principles (GAAP). The accounting policies applied are consistent with those outlined in TransCanada's annual audited Consolidated Financial Statements for the year ended December 31, 2008, except as described in Note 2.
